DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 11/2/2021 has been entered. Claims 1, 12, 19 are amended. Claims 1-7, 9-17, 19-22 are pending.
Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive.
Applicant argues in the 3rd paragraph of page 10 that Umezawa is not in a related technical field as Shii. The examiner respectfully disagrees. The MPEP states prior art can be either in the field of applicant's endeavor or be reasonably pertinent to the particular problem with which the applicant was concerned. See MPEP § 2141.01(a) for a discussion of analogous art. Umezawa is reasonably pertinent because it is related to generating a code based on rotation of a rotary device, which is similar to the rotary device to generate a code of Shii.
Applicant next argues in the 4th paragraph of page 10 that Umezawa’s encoder operation is not continuous because of interruption by clicks, and that the user relies on clicks, and not angles of rotation to determine his input. The examiner respectfully disagrees. The examiner is relying on Shii to teach continuous operation as the input device of Shii can be rotated continuously (the front brake lever 12 can be moved through a predetermined angle or rotation (e.g., a specified number of degrees), or it can be moved through a number of different positions measured in degrees of rotation, percentage of its maximum range of movement, or measured in other ways, Para. 25). Umezawa teaches a rotary encoder group for giving the user a click feel per unit rotation and generating an electric signal, and inputting arbitrary alphanumeric characters forming alphanumeric characters assigned in proportion to 
	Applicant next argues Umezawa’s encoder will not work with Shi’s because Shi’s component is not capable of generating such clicks required by Umezawa. The examiner respectfully disagrees. The examiner cited Umezawa mainly to demonstrate that using rotations to generate three or more angle inputs is already known in the prior arts. And one of ordinary skill can modify the rotatable brake lever of Shii to allow multiple angle inputs. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9, 12-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shii (US 2008/0150682) and further in view of Umezawa (US 2002/0019947).
Regarding claims 1 and 12, Shii discloses a method for operating a vehicle (Para. 13), comprising: 
generating a passcode in response to a detected actuation of a first user input device disposed on the vehicle, wherein the detected actuation comprises a rotation of the first user input device and a holding operation of the first user input device, wherein the rotation of the first user input device and holding operation of the first user input device are continuous and confirmed by a confirmatory operation of a second user input device disposed on the vehicle, wherein the second user input device is configured to perform at least one vehicular function, wherein the first user input device is configured to provide angle inputs (via input code 43 generated based on the front brake lever 12 moved through a predetermined angle or rotation (e.g., a specified number of degrees), or it can be moved through a number of different positions measured in degrees of rotation, percentage of its maximum range of 
comparing the generated passcode with a reference code stored in a memory disposed in the vehicle (when the input code 43 is input, the CPU (central processing unit) 24 can determine whether or not the input code 43 matches the preset first ID authentication code 46 stored in inherent memory, Para. 37-38); and 
enabling one or more features of the vehicle if the generated passcode matches the reference code (When the codes match, the engine 32 can be switched from a state in which the start-up of the engine 32 is prohibited to a state in which the start-up of the engine 32 is permitted, Para. 37);
wherein the first user input device is configured to be positioned in multiple ranges of angle, and wherein each of the multiple ranges of angle corresponds to a passcode digit (via a number of different positions measured in degrees of rotation can be used to generate input code 43, which is comprised of digits to be processed by CPU 24, Para. 25 and 39).
Shii fails to disclose the angle inputs comprise three or more angle inputs in one operation, and wherein the three or more angle inputs correspond to different single-digit numbers.
Umezawa teaches an input apparatus based on rotations to generate different alphanumeric characters, and authentication of the alphanumeric characters for identification (Abstract).
From the teachings of Umezawa, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shii to include the angle inputs comprise three or more angle inputs in one operation, and wherein the three or more angle inputs correspond to different single-digit 
Regarding claim 2, 13, Shii discloses the first user input device includes a lever (via brake lever on motorcycle for braking, Para. 42). 
	Regarding claim 3, 14, Shii discloses the one or more features comprise an operational state of the vehicle (via engine starting, Para. 37). 
Regarding claim 4, 15, Shii discloses wherein after unlocking the one or more features of the vehicle, the method further comprises: switching the first input device to an operational mode (via when the codes match, engine 32 is permitted and braking can be used to slow down vehicle, Para. 37). 
	Regarding claim 5, Shii discloses before generating the passcode in response to the detected actuation of the first user input device disposed on the vehicle, the method further comprises: receiving a signal regarding unlocking the vehicle (via main switch operation signal 37, Para. 30). 
Regarding claim 6, 16, Shii discloses the generated passcode comprises at least one passcode component, and wherein the method comprises: identifying an operational condition of the first user input device; generating the at least one passcode component in response to the operational condition of the first user input device; identifying the confirmatory operation of the second user input device; and confirming the generated passcode component in response to the confirmatory operation of the second user input device (see Para. 31-32 of Shii and rejection of claim 1 above).
Regarding claim 9, 17, Shii discloses the second user input device includes a brake lever or a brake pedal; and the confirmatory operation of the second user input device comprises positioning the second user input device at a predetermined location (Para. 25).
Regarding claim 21, MPEP 2144.VI.B states that duplication of parts is considered obvious unless a new and unexpected result is produced.

Regarding claim 22, Shii already teaches enabling a feature if a generated passcode matches the reference code (via unlocking engine ECU 13, see Para. 6). And as explained above, mere duplication of parts is considered obvious to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shii and Umezawa to include comparing the second generated passcode with a second reference code stored in the memory disposed in the vehicle; and enabling a second feature of the vehicle if the second generated passcode matches the second reference code as mere duplication of a security feature to allow access to a feature on the vehicle is considered obvious to one of ordinary skill in the arts.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shii and Umezawa, and further in view of Konno (US 2007/0228829) and Itagaki (US 2010/0282210). 
Regarding claim 7, Shii disclose the first user input device of the vehicle includes a rotatable handle; the first operation conditional of the first user input device comprises rotating the first user input device so as to position the first user input device at a predetermined angle, wherein the first user input device is configured to be positioned in multiple range of angle, wherein each of the multiple ranges of angle corresponds to a passcode digit; and the at least one passcode component is generated based on the corresponding passcode digit according to the predetermined angle (Para. 25 and 39). But Shii fails to disclose the rotatable throttle handle is a throttle control handle.

It has been held that simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shii and Umezawa to include the rotatable throttle handle is a throttle control handle as throttle control handles can easily work as a substitute to generate inputs.
The combination of Shii, Umezawa and Konno fails to disclose wherein the first user input device includes a rotatable range of 45 to 135 degrees.
Itagaki teaches a user input device for a vehicle can be configured to include a rotatable range of 0-110 degrees (Para. 40).
From the teachings of Itagaki, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shii, Umezawa and Konno to include the first user input device includes a rotatable range of 45 to 135 degrees in order to allow a sufficient degree of rotation to the user when operating the first user input device. 
Regarding claim 20, Shii discloses the processor is configured to: identify an operational condition of the first user input device; generate the at least one passcode component in response to the operational condition of the first user input device; identify a confirmatory operation of the second user input device; and confirm the generated passcode component in response to the confirmatory operation of the second user input device (see Para. 31-32 of Shii and rejection of claim 1 above).
Claim 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shii in view of Konno (US 2007/0228829) and Umezawa (US 2002/0019947).
Regarding claim 19, Shii disclose a vehicle (Para. 13) comprising: a first user input device of the vehicle includes a rotatable handle; the first operation condition of the first user input device comprises rotating the first user input device so as to position the first user input device at a predetermined angle, 
Konno teaches a throttle control handle can be used as an input to generate a code (Abstract).
It has been held that simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shii to include the rotatable throttle handle is a throttle control handle as throttle control handles can easily work as a substitute to generate inputs.
Shii fails to disclose the angle inputs comprise three or more angle inputs in one operation, and wherein the three or more angle inputs correspond to different single-digit numbers.
Umezawa teaches an input apparatus based on rotations to generate different alphanumeric characters, and authentication of the alphanumeric characters for identification (Abstract).
From the teachings of Umezawa, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shii and Konno to include the angle inputs comprise three or more angle inputs in one operation, and wherein the three or more angle inputs correspond to different single-digit numbers in order to authenticate the user based on a password entered through the first input device, thereby improve security.
Regarding claim 20, Shii discloses the processor is configured to: identify an operational condition of the first user input device; generate the at least one passcode component in response to the operational condition of the first user input device; identify a confirmatory operation of the second .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shii and Umezawa, and further in view of Lin (US 2017/0116800).
Regarding claim 10, Shii fails to disclose visually presenting the passcode component via a dashboard display of the vehicle.
Lin teaches a display on a vehicle to display an unlocking password (terminal equipment is used for displaying the unlocking password; for a user to change the unlocking password, Para. 29).
From the teachings of Lin, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shii and Umezawa to include visually presenting the passcode component via a dashboard display of the vehicle as it is considered obvious to combine known elements to produce predictable results of viewing of passwords to verify whether or not a correct password is entered.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shii and Umezawa, and further in view of Bellur (US 2011/0258435).
Regarding claim 11, Shii fails to disclose receiving the reference code from a mobile device external to the vehicle; and storing the reference code in the memory of the vehicle.
Bellur teaches using a mobile device external to a vehicle to update code information on a vehicle (Para. 14 and Abstract).
From the teachings of Bellur, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shii and Umezawa to include receiving the reference code from a mobile device external to the vehicle; and storing the reference code in the memory of the vehicle as it is considered obvious to combine known elements to produce predictable results of updating the vehicle using a mobile device that is easy to carry.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689